IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Germantown Cab Company,                :
Bucks County Services, Inc.,           :
Concord Limousine, Inc., Dee Dee       :
Cab Company and MCT                    :
Transportation, Inc.                   :
                                       :
               v.                      :
                                       :
Philadelphia Parking Authority         :
                                       :
Appeal of: Bucks County Services, Inc. :         No. 1989 C.D. 2016

Germantown Cab Company,           :
Bucks County Services, Inc.,      :
Concord Limousine, Inc., Dee Dee  :
Cab Company and MCT Transportation:
                                  :
               v.                 :
                                  :
Philadelphia Parking Authority    :
                                  :
Appeal of: Germantown Cab Company :              No. 1990 C.D. 2016



                                   ORDER


            NOW, November 13, 2017, upon consideration of Appellant

Germantown Cab Co.’s (Germantown) application for reargument/reconsideration

and the answers thereto, the application is DENIED WITHOUT PREJUDICE for

Germantown to seek enforcement of the Court’s order at an appropriate time should
the Philadelphia Parking Authority fail to refund Germantown’s fiscal year 2015

assessment payment, which this Court determined was assessed and collected

pursuant to an unconstitutional assessment scheme.




                                           MARY HANNAH LEAVITT,
                                           President Judge